

117 HR 4815 IH: Higher Education Dream Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4815IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Gallego (for himself, Ms. Williams of Georgia, Mrs. Kirkpatrick, Mr. Grijalva, Mr. Espaillat, Ms. Barragán, Mr. Cuellar, Ms. Garcia of Texas, Mrs. Napolitano, Mr. Cárdenas, Mr. Stanton, Mr. O'Halleran, Ms. Ocasio-Cortez, Mr. Carbajal, Ms. Leger Fernandez, Mr. Soto, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit discrimination in higher education against certain noncitizen students on the basis of immigration status, and for other purposes.1.Short titleThis Act may be cited as the Higher Education Dream Act of 2021.2.Higher education for dreamer studentsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Nondiscrimination against dreamer students in higher education(a)EligibilityAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not prohibit a Dreamer student from applying for admission, nor shall it prohibit a Dreamer student who is accepted to that institution from enrolling.(b)AdmissionsAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not discriminate against or penalize in the admissions process a Dreamer student who is otherwise qualified for admission to the institution, on the basis of that individual’s immigration status, nor shall such an institution differentiate in the admissions process on the basis of residency between a United States citizen applicant and a Dreamer student applying from the same State.(c)Tuition rateAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not charge a greater rate of tuition than the rate charged for residents of the State in which the institution is located to a Dreamer student who, but for such individual’s immigration status, otherwise qualifies as a resident of the State in which the institution is located.(d)RemediesAn institution of higher education that violates subsection (a), (b), or (c) shall be subject to the remedies described in sections 454 and 455 of the General Education Provisions Act (8 U.S.C. 1234c, 1234d).(e)Confidentiality of information(1)ProhibitionNo officer or employee of the United States, of a State, or of an institution of higher education that receives Federal funds or financial assistance under any Federal program to which a Dreamer student applies for admission or enrolls, may—(A)use the information furnished by the Dreamer student to arrest, detain, or initiate removal proceedings against any person identified in that information;(B)make any publication whereby the information furnished by any particular Dreamer student can be identified; or(C)permit anyone other than an officer or employee of the Federal Government or the institution of higher education to which a Dreamer student applies or enrolls, to examine any information provided by a Dreamer student relating to that individual’s immigration status or qualifications to be a Dreamer student.(2)PenaltyWhoever knowingly uses, publishes, or permits information to be examined in violation of this subsection shall be fined not more than $50,000.(f)Definition of Dreamer studentIn this section, the term Dreamer student means an individual who—(1)is not a national of the United States (as defined in section 101(a)(21) of the Immigration and Nationality Act (8 U.S.C. 1101(21)));(2)maintains a residence in the United States (as defined in section 101(a)(33) of such Act (8 U.S.C. 1101(33)));(3)(A)is not authorized to be temporarily in the United States under subparagraph (F), (J), (M), or (Q) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)); or(B)does not have an application pending for the purpose of seeking such authorization;(4)(A)possesses a valid document or documents demonstrating that the individual is in a lawful immigration status in the United States (excluding a nonimmigrant status under subparagraph (F), (J), (M), or (Q) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)));(B)possesses a valid document or documents demonstrating that the individual is lawfully present in the United States (excluding lawful presence, or a pending application, under any of such subparagraphs); or(C)possesses an expired document or documents demonstrating that the individual, in the past, was granted—(i)deferred action pursuant to the Deferred Action for Childhood Arrivals policy announced by the Secretary of Homeland Security on June 15, 2012;(ii)temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a);(iii)Deferred Enforced Departure; or(iv)status as the son or daughter of an alien admitted as a nonimmigrant under subparagraph (E)(i), (E)(ii), (H)(i)(b), or (L) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15));(5)was 18 years of age or younger on the date on which the individual initially entered the United States;(6)has provided a list of each secondary school that the student attended in the United States; and(7)(A)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;(B)has acquired a degree from an institution of higher education or is enrolled in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States; or(C)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge..3.Federal aid eligibilitySection 484(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(5)) is amended by inserting a Dreamer student (as defined in section 124(f)), after permanent resident of the United States,.4.Repeal of prohibitionSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.